IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-50051
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ALLEN E. HORTON, also known as Mickey Horton,

                                           Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-96-CR-168
                         - - - - - - - - - -
                          February 23, 1998
Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Allen Horton appeals his guilty-plea conviction for

possession with intent to distribute cocaine base.       Horton has

waived his right to appeal his sentence relating to a firearms

adjustment.    See United States v. Melancon, 972 F.2d 566, 567

(5th Cir. 1992).    The district court did not err in failing to

sua sponte order a competency hearing.     See United States v.

Davis, 61 F.3d 291, 303 (5th Cir. 1995).

     AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.